Title: To George Washington from Major General Lafayette, 24 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear general
                        [Hopewell, N.J., 24 June 1778]
                    
                    I have Sign’d the paper because I have been told I schould Sign it, and because almost all the others who were of the same opinion as I am have also sign’d—for, Sir, I will easely schow you that there were Six gentlemen for more than fifteen hundred and only six for fifteen hundred. they are as follows.
                    
                        
                            general lee
                            baron de Stueben
                            Some of the Second  column were for  2500, but would  like much better  2000 than 1500, as  they have a notion  of attaking, and the  others only a notion  of scouting
                        
                        
                            lord Stirling
                            general portaïl
                        
                        
                            general woodfort
                            general waïne
                        
                        
                            general Scot
                            general patterson
                        
                        
                            general knox
                            general greene
                        
                        
                            general poor
                            general Lafayette
                        
                    
                    Now, my dear general, I beg leave to tell some few words about my opinion—it is that morgan be directed towards the Rear of the Right flank, and in a word the militia be directed to act about as it has been told and as I will not Repeat, for indeed I did not like theyr motions to be So minutely dictated by the council.
                    but for what Regard the detachement from this army I am Clearly of the opinion, that a choosen corps of two thousand five hundred or at least two thousand Selected men ought to have been Sent or are to be Compleated towards the ennemy’s left flank or rear—not to Scout as  Some Say, but to attak any part of the english army or of theyr baggage as will furnish a proper opportunity—Some Certainly may be depend upon for Many Reasons too long to mention and very obvious for any body who knows how an army marches.
                    I would want the column of the main army to be at a proper distance along the left flank of the ennemy—I wish’d however our army would be rather towards the rear, that it would never run risk to be turn’d by the Right, which may be easely avoided—if by a chance the Corps would put such confusion among the ennemy, that a general attak might be advantageous, then I would not think that with ten thousand men it is not proper to attak ten thousand english—but let us only speack of what is likely to happen.
                    I do’nt doubt but a detachement of 2000 or 2500 Selected men will find an occasion of attaking Some part of the ennemy with advantage—of even beating those tremendous grenadiers if they fight with them—in a word I would lay my fortune, all what I possess in the world that if Such a detachement is Sent in proper time, some good effect, and no harm schall arise of it.
                    the other five gentlemen are of my opinion but principally general portaïl and baron de stueben have begg’d me if the matter was yet spoken off to explain you an english how sorry, how distressed they we[re] to See that we were going to loose an occasion which may be reputed as one of the finest ever offered.
                    in a word I think the measure consistent with prudence, military principles, with the honor of the american army and every one in it, and I am very far from entertaining the Same opinion of this we are going to take—I have perceiv’d my dear general, that you were rather inclin’d to follow the same way I so ardently wish for, and I would a council of war would never have been call’d.
                    Such a council is a school of logic, it may come an occasion of disputes for these gentlemen May come personal, it will never be a mean of doing what is consistent with the good of the Service, the advantage of the occasion, and indeed the authority of the commander in chief.
                    but I forget that I write to the general, and I was ready to speack freely to my friend—I will finish in begging leave to add a word of protestation to my signature if you think that signature of mine may engage to believe that I did approuve of the project.
                    
                        The Marquis de lafayette
                    
                